ICJ_034_Interhandel_CHE_USA_1959-03-21_JUD_01_PO_07_FR.txt. 85

OPINION DISSIDENTE DE M. ARMAND-UGON

N'ayant, à mon regret, pu me rallier à la décision de la Cour sur
la troisième exception et la quatrième exception, lettre a), je crois
de mon devoir d'exposer les motifs de mon opinion dissidente.

I

1. La troisième exception se fonde sur la règle de l'épuisement
des recours internes. Elle n’est pas insérée comme une réserve à la
déclaration américaine de l’acceptation obligatoire de la juridiction
de la Cour; on l’invoque comme un principe général du droit inter-
national. Ce moyen est une condition d’irrecevabilité de la requête;
la recevabilité seule est contestée et cette contestation ne vise pas
la compétence de la Cour. La condition de l'épuisement préalable des
voies de recours internes est sans incidence sur la compétence de la
Cour: celle-ci peut être compétente, même si les recours internes
ne sont pas épuisés. La question de la recevabilité de la requête
reste donc en dehors du domaine de la compétence. Dans son arrêt
sur l'affaire de Corfou notre Cour a admis la distinction entre la
recevabilité et la compétence (C. I. J. Recueil 1947-1948, pp. 26-27);
elle a dit dans d’autres affaires que l’épuisement des recours est
un moyen de défense qui vise la recevabilité de la demande (C. I. /.
Recueils 1952, p. 114, et 1953, p. 23). Le présent arrêt arrive à la
même conclusion. La Cour permanente avait soutenu la même
thèse. La Cour ne peut donc statuer sur la recevabilité de la requête
qu'après avoir établi sa compétence (Série A/B, n° 67, p. 24).

*
* *

2. Le jour du dépôt de la requête suisse, le 2 octobre 1957, les
recours internes étaient épuisés, de l’avis du Gouvernement améri-
cain. Dans l’aide-mémoire de la note du 11 janvier 1957 du Départe-
ment d’État, il est dit que « la demande (de l’Interhandel) est
maintenant rejetée sans aucune réserve ». « L’Interhandel a été
admise au bénéfice des deux recours (administratif et judiciaire).
Sa demande et son action ont été toutes deux rejetées. » « L’Inter-
handel a dûment eu la faculté de recourir aux tribunaux. La reven-
dication par l’Interhandel des titres dont il s’agit a donc été rejetée.»
Au moment du dépôt de la requête le Gouvernement américain se
disposait à la vente de 70% des actions de la GAF.

C'est dans ces circonstances que la requête suisse fut déposée.
Le 3 octobre 1957 une demande en indication de mesures conser-
vatoires était introduite par le Gouvernement suisse.

83
86 INTERHANDEL (OPIN. DISS. DE M. ARMAND-UGON)

A l'audience publique du 12 octobre 1957, à propos des mesures
conservatoires, le co-agent des Etats-Unis d'Amérique, Dallas S.
Townsend, a déclaré ce qui suit:

« L'I. G. Chemie a épuisé sans succès tous ses moyens de recours
devant la Cour suprême et, après expiration des six mois de grâce
accordés sans que la société en cause ait fourni les documents
demandés, la District Court a enregistré l'ordonnance et, en 1956,
a déclaré tenir l’I. G. Chemie pour déboutée de son action. Cette
société introduisit sans succès un nouveau recours devant la Court
of Appeal, essayant de rouvrir la procédure. La Court of Appeal
a confirmé le jugement et lI. G. Chemie fait maintenant un nouvel
effort pour rouvrir l'instance en la soumettant à la Cour suprême
devant laquelle elle se présente une seconde fois en demandant la
revision de la décision de la Court of Appeal. Cette demande est
actuellement pendante devant la Cour suprême. » (C.J. J. Recueil
1957, pp. 108-109, cité dans le mémoire, paragraphe 70.)

Alors que la Cour examinait, le 3 octobre 1957, la demande de la.
Suisse en indication de mesures conservatoires, la Cour suprême
des États-Unis accueillait, le 14 octobre 1957, une pétition pour
obtenir un writ of certiorari déposée le 6 août 1957 par l’Interhandel,
dans laquelle les conseils des Parties sont invités à discuter la.
question de savoir si la United States District Court for the District
of Columbia était fondée à débouter l’Interhandel de sa réclamation
par application d’une règle de procédure, pour le motif qu’elle
n'avait pas obéi à une ordonnance relative à la production des.
documents.

Les déclarations faites par les représentants du Gouvernement
américain procèdent-elles de l’opinion officielle de celui-ci? Une
demande pour l'obtention d’un writ of certiorari a-t-elle pour effet,
par sa simple présentation, de renouveler une instance épuisée
depuis le 6 août 1057, date de l’arrêt de la Cour d'appel? Les Parties:
étaient-elles d'accord sur le fait de l'épuisement des recours au
moment du dépôt de la requête suisse? Ce point était-il un fait
controversé au moment du dépôt de la requête? Vu ces circonstan-
ces, la requête était-elle recevable et le Gouvernement suisse agis-
sait-il de bonne foi? Autant de questions dont la réponse précise:
suppose des éclaircissements que le dossier n’a pas présentés à ce
stade de la procédure. Est-ce seulement à la date de la décision de
la Cour suprême donnant suite à la demande d’un writ of certiorari
que la procédure a de nouveau été déclenchée 1?

1 L'examen de cette demande conduisit à la décision du 16 juin 1958 de la Cour
suprême, infirmant l'arrêt de la Cour d'appel.
La partie finale de l’arrêt de la Cour suprême est ainsi conçue:

« Sur renvoi, la Distvict Court a un large pouvoir discrétionnaire pour procéder
de la manière qu’elle jugera le plus efficace. Elle peut vouloir donner au Gouver-
nement une occasion supplémentaire d'attaquer la bonne foi de la requérante.
Elle peut vouloir examiner des plans en vue d’une exécution plus complète.

84
87 INTERHANDEL (OPIN. DISS. DE M. ARMAND-UGON)

3. Le principe de l'épuisement des recours internes n’est pas absolu
et rigide; il doit recevoir des assouplissements dans son application
selon les cas d’espèce. Certaines situations ou faits peuvent autoriser
la Cour à donner suite à une requête, même si les recours n’ont pas
été complètement épuisés.

Il y a une limitation à la règle de l’épuisement quand on ignore
le délai dans lequel les recours seront épuisés. La Cour permanente
a reconnu cette limitation dans son ordonnance du 4 février 1933,
affaire du Prince von Pless, sur l’allégation d’un retard injustifié du
tribunal interne, et la Cour décida de ne pas se prononcer sur
l'applicabilité du principe de l'épuisement des recours internes
(Série A/B, n° 52, p. 16).

Le procès de l’Interhandel, dans une première phase devant les
tribunaux américains commencé le 27 octobre 1948 a traversé
diverses étapes et n'avait pas encore été tranché le 16 juin 1958
(après presque dix années). Il faudra donc attendre encore un délai
inconnu avant que les recours soient épuisés. En pareil cas, de si
longs recours sont-ils «adéquats » et «efficaces », comme l'exige la
sentence de l'arbitre dans l'affaire des Navires finlandais? (Recueil
des Sentences arbitrales, volume III, p. 1495.)

4. La demande de l’Interhandel a pour objet de réclamer aux
tribunaux américains la restitution et la mise en possession immé-
diate des actions séquestrées et de condamner les défendeurs a
remettre au demandeur tous les dividendes et intéréts y afférents.
Cette requéte se fonde en droit sur le cinquiéme amendement de la
Constitution des Etats-Unis et la loi amendée du 6 octobre 1917
relative au commerce avec l’ennemi. La demande du Gouvernement
suisse, dans sa conclusion finale A, prie la Cour de dire et juger
que le Gouvernement des Etats-Unis est tenu de restituer les avoirs
de l’Interhandel; elle se fonde sur l’article IV de l’ Accord de Wash-
ington et le principe du droit des gens qui interdit la confiscation
des biens neutres. Les deux requêtes, celle de l'Interhandel et celle
du Gouvernement suisse, ont des bases juridiques différentes 1.

Ou bien elle peut décider de commencer immédiatement l’examen du fond.
Pour ce qui est de nous, nous décidons simplement que d’après le dossier actuel,
le débouté de la demande avec préjudice n’était pas justifié.
L'arrêt de la Cour d’appel est infirmé et l'affaire renvoyée à la District Court
pour être procédé conformément à cette opinion. Il en est ainsi ordonné. »
On voit donc que la District Court peut choisir des alternatives ou des voies
différentes. :

1 Le Gouvernement suisse n’agit pas dans le présent différend comme un re-
présentant de son ressortissant. La réparation qu’il réclame n’a pas le même carac-
tère juridique que celle demandée par son ressortissant. Le dommage subi par la
Suisse n’est pas identique à celui subi par l’Interhandel. La Cour permanente a
très soigneusement examiné ces questions dans son arrêt (Série A, n° 17, pp. 27-28),
dans les termes suivants:

«Tl est un principe de droit international que la réparation d’un tort peut
consister en une indemnité correspondant au dommage que les ressortissants

85
88 INTERHANDEL (OPIN. DISS. DE M. ARMAND-UGON)

La requête de l’Interhandel tend à obtenir, par des recours inter-
nes, que l'acte (selon elle) illicite de mise sous séquestre soit reconnu
par les tribunaux américains comme une violation d’une loi interne,
tandis que la requête du Gouvernement suisse se fonde sur un acte
dommageable provenant de la violation d’un accord international
et du droit des gens. Onignore si, à ce stade de la procédure devant
les tribunaux américains, I’ Interhandel pourrait ou non compléter
sa requéte, pour y introduire le fondement juridique du Gouverne-
ment suisse, pour qu'il en soit ainsi décidé par les recours internes.
Il s’agirait là d’une modification de la requête de I’Interhandel et
il faudrait vérifier si la procédure américaine l’admet. Dans sa
décision du 16 juin 1958 de renvoi du procés Interhandel, la Cour
suprême des Etats-Unis, dans les directives qu’elle donne à la
District Court, ne fait pas allusion aux questions de droit internatio-
nal qui constituent l’objet du différend selon la requête du Gouver-
nement suisse. Selon l'agent américain, les tribunaux pourraient
examiner cette thèse. Selon l’agent suisse, au contraire, cet examen
serait impossible. Cette divergence porte surtout sur la question de
l'application par les tribunaux nationaux de l'Accord de Washing-
ton, en sa qualité d’Executive Agreement, traité qui, du fait de
n'avoir pas reçu l’approbation du Congrès, n’est pas incorporé au
droit interne des Etats-Unis.

5. Même si une telle intervention s’avérait possible, il faudrait
toutefois retenir que le Gouvernement suisse n’est pas partie au
différend dont connaissent les tribunaux américains. Il semble donc
que les recours internes introduits devant les tribunaux américains
pourraient ne pas apporter un remède définitif en vue de satisfaire
la thèse avancée par le Gouvernement suisse. Lorsqu'il s’agit d'une
question de droit international, seul un tribunal international peut
la trancher définitivement.

Le but de la règle de l'épuisement des recours internes n’est autre
que de permettre aux tribunaux internes d'examiner, dans un
premier stade judiciaire, la responsabilité internationale de l’État

de l'État lésé ont subi par suite de l’acte contraire au droit international. C’est
même la forme de réparation la plus usitée; l’Allemagne l’a choisie en l’espèce,
et son admissibilité n’est pas contestée. Mais la réparation due à un État par
un autre État ne change pas de nature par le fait qu’elle prend la forme d’une
indemnité pour le montant de laquelle le dommage subi par un particulier
fournira la mesure. Les règles de droit qui déterminent la réparation sont les
règles de droit international en vigueur entre les deux États en question, et non
pas le droit qui régit les rapports entre l'État qui aurait commis un tort et
le particulier qui aurait subi le dommage. Les droits ou intérêts dont la viola-
tion cause un dommage à un particulier se trouvent toujours sur un autre plan
que les droits de l’État auxquels le même acte peut également porter atteinte.
Le dommage subi par le particulier n’est donc jamais identique en substance
avec celui que l'État subira; il ne peut que fournir une mesure convenable de
la réparation due à l'État. »

86
89 INTERHANDEL (OPIN. DISS. DE M. ARMAND-UGON)

défendeur, telle qu’elle est présentée dans la requête; naturellement,
cet examen devrait se faire par un tribunal national. Si ce tribunal
n'est pas compétent pour l'examen complet de la thèse suisse, du
point de vue du droit national, le but poursuivi par la règle de
l'épuisement ne serait pas satisfait.

Cependant, la Cour, pour le moment et sans autres informations,
ne doit pas entrer sur le terrain des hypothèses; elle doit s’en tenir
aux termes de la requête de l’Interhandel. La requête du Gouverne-
ment suisse vise (à tort ou à raison) la réparation d’un dommage
directement causé à un État.

En effet, l’acte illicite provient de l’inexécution par le Gouverne-
ment américain (selon la thèse suisse) de la décision de l’Autorité
suisse de recours, laquelle doit être considérée comme un jugement
d’un tribunal arbitral international, dans le cadre de l'Accord de
Washington, donc obligatoire pour les Parties en litige.

L’examen de la troisième exception suppose le préjugé d’un point
qui ne peut être abordé qu'avec le fond. La règle del’ épuisement des
recours internes ne s’applique pas au cas où l'acte incriminé atteint
directement un État. Et cet acte est-il ou non une violation du droit
international ?

6. La Cour permanente a été très prudente pour accepter une
exception fondée sur la règle de l'épuisement des recours internes et
peu empressée à se dessaisir de sa juridiction. Dans trois cas, elle l’a
jointe au fond (Série A/B, n° 54, Série A/B, n° 67, et Série A/B,
n° 75); elle l’a admise dans une affaire (Série A/B, n° 76) comme
défense au fond; dans une autre affaire (Série A/B, n° 77) elle l’a
accueillie sur la base d’une disposition conventionnelle et, finale-
ment, cette exception a été rejetée dans deux affaires (Série A,
n° 6, Série A, n° 9). Notre Cour, dans l'affaire Ambatielos, l'a aussi
rejetée (C. I. J. Recueil 1953, pp. 18, 22 et 23).

C’est donc la première fois que la Cour retient comme exception
préliminaire, sans la joindre au fond, une exception fondée sur la
règle de Pépuisement des recours internes, non insérée dans la
déclaration d'acceptation de la juridiction de la Cour. Les précé-
dents judiciaires mentionnés n'auraient pas dû être abandonnés.

7. Au cours de l’examen des exceptions préliminaires, la Cour
doit éviter de préjuger des points touchant au fond du différend
surtout quand les questions soulevées, soit de fait, soit de droit,
démontrent le désaccord des parties et sont étroitement liées au
fond. Une telle intervention sur le fond du différend prive les
parties du droit que leur concédent le Statut et le Règlement de
déposer des pièces écrites et de présenter leurs exposés oraux sur le
fond (Série A/B, n° 67, p. 23).

87
go INTERHANDEL (OPIN. DISS. DE M. ARMAND-UGON)

La Cour permanente a établi de sages directives quand l’excep-
tion de l'épuisement des recours internes touche à des points de
fond. Dans sa décision (Série A/B, n° 75, p. 55), elle a dit:

« Considérant que, dans la phase actuelle de la procédure, une
décision ne peut être prise ni sur le caractère préliminaire des
exceptions, ni sur le bien-fondé de ces mêmes exceptions; qu’en
effet, une telle décision soulèverait des questions de fait et des
points de droit sur lesquels les Parties sont à plusieurs égards en
désaccord et qui sont trop étroitement liés au fond, pour que la

Cour puisse se prononcer, dès à présent, à leur sujet;

Considérant que, en raison dudit désaccord entre les Parties,
la Cour a besoin des informations les plus précises concernant les
thèses juridiques énoncées par les Parties et les motifs à l’appui
de ces thèses;

Considérant que la Cour peut toujours ordonner la jonction des
exceptions préliminaires au fond, lorsque les intérêts de la bonne
administration de la justice lui en font un devoir. »

Pour ces motifs, dans l’état actuel de la procédure, il paraît que
la troisième exception relative à la conclusion principale suisse aurait
dû, raisonnablement, être jointe au fond.

II

1. Le Gouvernement américain a saisi la Cour d’une quatrième
exception préliminaire, lettre A, ainsi libellée:

« Qu'elle {la Cour] est incompétente pour connaître ou décider
de toutes les questions soulevées par la requête ou le mémoire
du Gouvernement suisse, concernant la vente ou la disposition
des actions sous séquestre de la General Aniline and Film Cor-
poratian iy compris la transmission d’un titre valable et incon-
testable 4 toute personne physique ou morale) pour le motif que
cette vente ou disposition a été définie par les Etats-Unis d’Amé-
rique, conformément au paragraphe b) des réserves attachées par
les Etats-Unis à l'acceptation de la compétence de la Cour, comme
relevant essentiellement de la compétence nationale des Etats-
Unis. »

Il est encore ajouté que la décision des États-Unis «s'applique à
toutes les questions soulevées dans la requête et le mémoire du
Gouvernement de la Confédération suisse y compris, sans y être
toutefois limités, le Traité d'arbitrage et de conciliation de 1931
entre la Suisse et les Etats-Unis et l'Accord de Washington de
1946 ».

88
91 INTERHANDEL (OPIN. DISS. DE M. ARMAND-UGON)

2. Cette exception n’a pas été abandonnée ni retirée à ce stade
de la procédure par le Gouvernement des États-Unis. Le Gouverne-
ment suisse demande aussi à la Cour de se prononcer sur cette
modalité de la quatrième exception.

L'article 62, alinéa 5, du Règlement de la Cour dispose que celle-
ci, «après avoir entendu les parties, statue sur l'exception ou la
joint au fond ». Statuer sur une exception veut dire, ou la retenir,
ou la rejeter, ou la joindre au fond. La Cour peut, quand elle accepte
une exception qui met définitivement fin à la requête, se dispenser
d'examiner d’autres exceptions. Dans le cas présent, elle a retenu
une exception fondée sur la règle de l'épuisement des recours
internes, qui a un caractère dilatoire. Le Gouvernement suisse pour-
rait être en droit de présenter de nouveau sa requête si les recours
internes n'ont pas épuisé les faits et les arguments juridiques qui
servent de fondement à sa réclamation. L’acceptation de la troi-
sième exception par la Cour ne produit pas l'effet d’un rejet définitif
et complet de la requête suisse — la Cour devait donc se prononcer
sur l'exception 4 4) — qui aurait pu avoir cet effet.

Pour une autre raison, la Cour aurait dû procéder ainsi, La
recherche de sa compétence était nécessaire afin de pouvoir réguliè-
rement examiner la troisième exception qui appartient à la caté-
gorie des exceptions d’irrecevabilité; or, une telle exception ne
pouvait être prise en considération par la Cour qu'après avoir
établi sa compétence.

3. La déclaration des Etats-Unis, faite conformément à l’article
36, alinéa 2, du Statut de la Cour, dispose que la déclaration ne
s'applique pas: « à) aux différends relatifs à des questions relevant
essentiellement de la compétence nationale des États-Unis d’Améri-
que, telle qu’elle est fixée par les États-Unis d'Amérique ».

Cette déclaration se compose de deux parties: l'acceptation de la
juridiction de la Cour et les réserves faites à cette acceptation. Ces
deux éléments d'un même acte juridique sont séparables. Rien ne
nous autorise, à la lecture du texte, à les considérer comme un tout
indivisible.

4. Une déclaration d'acceptation de la juridiction obligatoire est
un acte dérivé, susceptible d’être rattaché à l'application des ali-
néas 2, 3 et 6 de l’article 36 du Statut. Ces dispositions lui serviront
de substratum juridique. La déclaration se caractérise comme un
acte secondaire conditionné par un acte primaire. La Cour, qui doit
veiller à la sauvegarde de son Statut, a certainement la faculté de
vérifier si l’acte secondaire de la déclaration correspond au texte
primaire; elle pourra ainsi apprécier la légalité des divers éléments
de la déclaration afin de vérifier s’il a été fait exacte application des
dispositions pertinentes du Statut. La déclaration ne peut pas
contrarier le Statut. Le doute sur ce point n’est pas permis.

89
92 INTERHANDEL (OPIN. DISS. DE M. ARMAND-UGON)

La dernière partie du paragraphe 0) de la réserve américaine
établit que les Etats-Unis d'Amérique fixeront si un différend dont
la Cour est saisie est relatif à des questions qui relèvent de la compé-
tence nationale des États-Unis d'Amérique. La clause «telle qu’elle
est fixée par les États-Unis d'Amérique », de la manière dont elle
est appliquée dans la présente affaire, est incompatible avec l’ah-
néa 6 de l’article 36 du Statut, lequel dispose : « En cas de contesta-
tion sur le point de savoir si la Cour est compétente, la Cour décide. »

5. Les États peuvent faire des réserves à leur acceptation de la
juridiction de la Cour conformément aux alinéas 2 et 3 de l’article 36,
mais ces réserves ne peuvent limiter la faculté que le Statut confère
à la Cour de décider sur la compétence. Il n’est pas admissible de
faire des réserves sur l’alinéa 6. La Cour est seule juge de sa com-
pétence.

« Le paragraphe. 6 de larticle 36 — a soutenu Ja Cour — ne fait
que reprendre pour la Cour une règle que le droit international
commun a consacrée en matière d'arbitrage international » (affaire
Nottebohm, Exception préliminaire, C. I. J. Recueil 1953, p. 119). Et
plus loin, la Cour insiste encore: « Même si ce n’était pas le cas, la
Cour, « dont la mission est de régler conformément au droit inter-
«national les différends qui lui sont soumis » (article 38, paragra-
phe 1, du Statut) devrait suivre à cet égard ce que prescrit le droit
international commun. Or, le caractère judiciaire de la Cour et la
règle de droit international commun qui a été précédemment
rappelée suffisent à établir que la Cour est compétente pour statuer
sur sa propre compétence en la présente affaire.» {Ibid., p.110.)

En cette matière, tout Etat qui a proclamé son adhésion à
la disposition facultative ne peut se réserver la faculté de faire
prévaloir son opinion sur la compétence de la Cour une fois que
celle-ci a été saisie d’une affaire. Dès ce moment, les pouvoirs
de la Cour ne peuvent être limités; ils doivent s'exercer comme le
Statut les a établis. Toute contestation sur la compétence relève
exclusivement de la Cour. A cet égard, aucun gouvernement ne peut
imposer son point de vue à la Cour. La question de la compétence
de la Cour est une question que celle-ci seule peut trancher de façon
définitive. Une telle volonté s’affirme clairement dans le paragra-
phe 6 de l’article 36, qui lie tous les États qui ont adhéré au Statut
de la Cour.

C’est ce que F. B. Kellogg a soutenu à juste titre: « Tout compro-
mis qui soumet une affaire 4 la Cour doit étre considéré comme
contenant, en guise d’annexe tacitement ajoutée, tous les articles
pertinents du Statut de la Cour et doit, en cas de doute sur sa
signification, être interprété à la lumière de ces dispositions du
Statut de la Cour » (Série À, n° 24, p. 33). Il en est de même de toute
déclaration fondée sur l'alinéa 2 de l’article 36.

go
93 INTERHANDEL (OPIN. DISS. DE M. ARMAND-UGON)

6. Les Parties en litige ne peuvent déroger unilatéralement ni de
commun accord au Statut de la Cour. Sur ce dernier point, la Cour
permanente a eu l’occasion de se prononcer. Dans l'affaire des
Zones franches, les parties étaient tombées d’accord dans leur com-
promis afin de solliciter la Cour de leur faire connaître officieusement
le contenu de ses délibérés avant le prononcé de l'arrêt. Une telle
demande fut repoussée comme contraire aux articles 54, alinéa 3
(secret des délibérations), et 58 (lecture publique) du Statut. La
même Cour déclara dans son ordonnance du Ig août 1929: « Contrai-
rement à ce qui est permis par le Règlement (article 32), il ne lui
appartient pas, sur la proposition des parties, de déroger aux
dispositions du Statut. »

Un autre cas peut être rapporté: on ne pourrait tolérer, comme
contraire à l’article 59 du Statut, la déclaration des parties par
laquelle elles ne se considèrent pas liées obligatoirement par le
jugement de la Cour (Série A/B, n° 46, p. 161). Les règles de fond et
de procédure fixées par le Statut doivent être considérées comme
immuables: ni la Cour ni les parties ne peuvent y porter atteinte.

7. La réserve paragraphe b) de la déclaration américaine à l’ali-
néa 6 de l’article 36 («telle qu’elle est fixée ») étant évidemment
contraire à cet alinéa et ne pouvant se rattacher à l'application d’un
texte du Statut, la Cour doit la considérer comme non écrite et
inopérante dans la présente affaire. C'est-à-dire que le Gouverne-
ment défendeur ne peut s’appuyer sur elle pour soutenir l’excep-
tion 4 a). La clause en question n’étant pas prévue par une disposi-
tion du Statut, il y a lieu de la déclarer sans efficacité par rapport
à la Cour.

Cette conclusion ne suppose pas que l'acceptation de la juridic-
tion de la Cour faite dans la déclaration américaine est sans valeur
dans son ensemble et doit étre considérée intégralement comme
entachée de nullité. Une telle manière de voir irait à l’encontre
même de la volonté manifeste de l'État défendeur qui a soumis, soit
comme demandeur, soit comme défendeur, des affaires à la décision
de la Cour. La manière dont il a été fait application de cette décla-
ration par le Gouvernement des États-Unis dans ces cas indique
que la réserve paragraphe b) n’a pas été déterminante lors de sa
formulation et de sa présentation. Dans la présente affaire, lors de
son opposition à la compétence de la Cour, le Gouvernement amé-
ricain avait même indiqué dans la procédure orale en indication de
mesures conservatoires «qu’il n’envisagerait pas de se servir du
paragraphe 8) pour tous les aspects du litige relatif à l’Interhandel
qui peuvent être soulevés par la requête (suisse). Le Gouvernement
des États-Unis exposera, le moment venu, après un examen plus
approfondi, sa position d’une manière détaillée, » En effet, dans les
exceptions américaines à la requête suisse, le paragraphe b) se
limite à «la question de la vente ou de la disposition de ces actions
(GAF), y compris la transmission de titre valable.et incontestable à

gt
94 INTERHANDEL (OPIN. DISS. DE M. ARMAND-UGON)

toute personne physique ou morale ». Pour le Gouvernement amé-
ricain, le paragraphe b) de sa réserve est séparable du reste de l’ac-
ceptation et même des autres réserves. La déclaration, dans son
ensemble, n’est pas liée à la clause mentionnée du paragraphe J),
qui est une stipulation accessoire.

En conséquence, le rejet de cette quatrième exception a) s'impose
et la compétence de la Cour doit être admise.

(Signé) ARMAND-UGON.

g2
